DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rickson et al. (US 6,666,032) in view of Wowk et al. (US 2005/0016198).
	Per claim 18, Rickson teaches a transport container (figure 3) for transporting temperature-sensitive transport goods, including an interior (36) for receiving the transport goods, which is defined by an enclosure having walls defining respective sides 

    PNG
    media_image1.png
    610
    1108
    media_image1.png
    Greyscale

	Regarding the surrounding of the interior, thermally surrounding a payload on all sides is old and well known.  For example, Wowk teaches a transport container (11) wherein an energy distribution layer surrounds an interior of the transport container on all sides, including a top and bottom (para. 0062, lines 3-4 for enabling users to store material for long periods of time (para. 0010, last three lines).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a transport container wherein thermal layers surround an interior of the transport container on all sided, including a top and bottom, as taught by Wowk in the combined teachings, in order to advantageously enable users to store material for long periods of time (para. 0010, last three lines).
	When the Wowk teaching of surrounding a payload on all sides with  an energy distribution layer is combined with the energy distribution layers of Rickson, as modified, the result is wherein the first layer in each wall surrounds the interior of the transport container on all sides thereby causing thermal energy acting thereon to be distributed 
	Per claim 19, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein said several superimposed layers further comprise a fourth layer being an insulation layer (i.e. see annotated figure above of figure 3 of Rickson), wherein the first layer in is disposed between the second layer and the fourth layer (i.e. see annotated figure above of figure 3 of Rickson).
	When the fourth wall of Rickson is combined with the layers surrounding the interior on each wall of Rickson, as modified by Wowk, the result is wherein said several superimposed layers in each wall further comprise a fourth layer being an insulation layer, wherein the first layer in each wall is disposed between the second layer and the fourth layer, as claimed.
	Per claim 20, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Rickson, as modified, wherein said several superimposed layers in  further comprise a fifth layer being an energy distribution layer made of a highly heat-conductive material (“metal”, column 3, line 58), wherein the fourth layer in  is disposed between the first layer and the fifth layer (see annotated figure above of figure 3 of Rickson).
	Regarding each wall comprising the fifth layer, when the fifth wall of Rickson is combined with the layers surrounding the interior on each wall of Rickson, as modified by Wowk, the result is wherein said several superimposed layers in each wall further 
	Regarding the thermal conductivity of the fifth layer, one skilled in the art would know that thermal conductivity material determines the heat transfer rate of the material.  Further, Rickson discloses the fifth layer being made of metal and further discloses the use of aluminum, which has a thermal conductivity greater than 200 W/(m*K), in the first and third layers.  Thus it would have been obvious to continue with the use of aluminum since aluminum is one of the most widely used metals and known for its light weight, high strength, and thermal dissipation properties.  Further, the thermal conductivity of the fifth layer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the thermal conductivity of the fifth layer is adjusted the heat transfer rate of the transport container will be adjusted.  Therefore, since the general conditions of the claim, i.e. the fifth layer was disclosed in the prior art by Rickson, as modified, it is not inventive to discover the optimum workable value of the thermal conductivity of the fifth layer by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first and third layer disclosed by Rickson, as modified, have a thermal conductivity greater than 200 W/(m*K).
	Per claim 21, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Rickson, as modified, teaches the fourth layer but fails to explicitly teach wherein the fourth layer exhibits a conductivity k < 0.05 W/(m.K).

	Per claim 22, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 19.  Further, Rickson, as modified, teaches the fourth layer but fails to explicitly teach wherein the fourth layer has a thickness of 10 to 200 mm.
	However, one skilled in the art would know that material thickness of a system determines the heat transfer rate of a system, i.e.  Q=-kAΔT/ΔX, where ΔX is material thickness.  Therefore the material thickness of the fourth layer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the material thickness of the fourth layer is adjusted the heat transfer of the transport container will be adjusted.  Therefore, since the general conditions of the claim, i.e. the fifth layer was disclosed in the prior art by Rickson, as modified, it is not inventive to discover the optimum workable value of the material thickness of the fourth layer by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the fourth layer disclosed by Rickson, as modified, have a material thickness of 10 to 200 mm.
Per claim 23, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein the first layer and the third layer are made at least partially of aluminum (i.e. column 4, line 1 of Rickson).
Per claim 24, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, taches the first and third layer but fails to explicitly teach wherein the first layer and/or the third layer is each comprised of at least two different materials having different thermal conductivities.  However, Wowk discloses that the thermal conductivity of the energy distribution layer defines the temperature of the container. (para. 0016, lines 1-5).   Further, per MPEP 2144.05, section II, paragraph A, “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  Rickson, as modified, discloses the first and third layer.  Thus determining the optimal thermal conductivities of the layers (which would determine the material) would be considered routine experimentation.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the first and third layer have two different material having different thermal conductivities in order to advantageously optimize the system for maximum shipping time and temperature maintainability. 
	Per claim 25, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches the first and third layer but fails to explicitly teach wherein the first and/or the third layer comprises portions of smaller cross section and portions of larger cross section.  However, Wowk 
	Per claim 26, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein the third layer comprises openings (i.e. mesh, 38a of Rickson).
	Per claim 27, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 18.  Further, Rickson, as modified, teaches wherein the enclosure further comprises an active temperature-control layer (48 of Rickson).
	Per claim 28, Rickson, as modified, meets the claim limitations as disclosed in the above rejection of claim 21.  Further, Rickson, as modified, teaches the fourth layer but fails to explicitly teach the fourth layer exhibits a conductivity X < 0.03 W/(m.K).
	However, Rickson teaches the fourth layer is an insulation layer.  Further, Wowk teaches an insulation layer having a thermal conductivity of .03 W/(m*K) (para. 0062, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the thermal conductivity less than .03 W/(m*K) to further increase the insulative properties of the system.
	Per claim 29, Rickson teaches a transport container for transporting temperature-sensitive transport goods (fig. 3), having an interior for receiving the transport goods, the interior (36) having sides including a bottom side and a top side; and an enclosure (all elements surrounding and enclose 36 is considered “an enclosure”) that surrounds and defines the interior, said enclosure comprising walls having several layers, wherein each wall comprises layers in the following order, an outer energy distribution layer (see annotated figure below) having an outer face directed away from the interior and an inward face, an insulation layer (see annotated figure below)an having an outer face that is disposed over and contiguous with the inward face of the outer energy distribution layer (the outer face of the insulation layer and the inner face of the outer energy distribution layer are in direct contact, thus the two layers are superimposed on an contiguous with one another), and the insulation 
	Regarding the thermal conductivity of the outer energy distribution layer, one skilled in the art would know that thermal conductivity material determines the heat transfer rate of the material.  Further, Rickson discloses the outer energy distribution layer being made of metal (col. 3, line 57) and further discloses using aluminum for the inner and internal energy distribution layers which has a thermal conductivity greater 
	Regarding the surrounding of the interior, thermally surrounding a payload on all sides is old and well known.  For example, Wowk teaches a transport container (11) wherein an energy distribution layer surrounds an interior of the transport container on all sides (para. 0062, lines 3-4 for enabling users to store material for long periods of time (para. 0010, last three lines).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a transport container wherein thermal layers surround an interior of the transport container on all side, as taught by Wowk in the combined teachings, in order to advantageously enable users to store material for long periods of time (para. 0010, last three lines)...
	When the Wowk teaching of surrounding a payload on all sides with thermally designed layers is combined with the thermal layering of Rickson, as modified, the result is the internal energy distribution layers surround the interior on all sides, as claimed.

    PNG
    media_image2.png
    549
    778
    media_image2.png
    Greyscale

	Regarding claim 30, claim 30 recites similar limitations as claim 23 and is rejected in a similar manner.
	Regarding claim 31, claim 31 recites similar limitations as claim 24 and is rejected in a similar manner.
	Regarding claim 32, claim 32 recites similar limitations as claim 25 and is rejected in a similar manner.

Per claim 33, Rickson teaches a transport container (fig. 3) for transporting temperature-sensitive goods comprising an enclosure comprising walls with each wall having several layers, said walls surround and define an interior (36) for receiving temperature-sensitive goods, said interior having sides including a bottom side and a top side, and said walls comprising layers in the following order, an outer energy distribution layer (see annotated figure directly above) having an outer face directed away from the interior and an inward face, an insulation layer (see annotated figure directly above) adjoining the outer energy distribution layer, the insulation layer having an outer face directed away from the interior, wherein the inward face of the outer energy distribution layer is superimposed on and contiguous with the outer face of the insulation layer, and the insulation layer having an inner face, an inner energy distribution (see annotated figure directly above) adjoining the insulation layer, the inner energy distribution layer having an outer face directed away from the interior, wherein the inner face of the insulation layer is superimposed on and contiguous with the outer face of the inner energy distribution layer (the inner face of the insulation layer and the outer face of the inner energy distribution layer are in direct contact, thus the two layers are superimposed on an contiguous with one another), and the inner energy distribution layer having an inner face, a latent heat accumulator layer (see annotated figure directly above) adjacent the inner energy distribution layer, the latent heat accumulator layer having an outer face directed away from the interior, wherein the inner face of the inner energy distribution layer is superimposed on and contiguous with the outer face of the latent heat accumulator layer, and the latent heat accumulator having an inner face (to clarify, the surfaces of the gel that contact the casing are considered “faces”, thus there 
	Regarding the thermal conductivity of the outer energy distribution layer, one skilled in the art would know that thermal conductivity material determines the heat transfer rate of the material.  Further, Rickson discloses the outer energy distribution layer being made of metal (col. 3, line 57) and further discloses using aluminum for the inner and internal energy distribution layers which has a thermal conductivity greater than 200 W/(m*K).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to continue with the use of aluminum for the outer energy distribution layer since aluminum is one of the most widely used metals and known for its light weight, high strength, and thermal dissipation properties.  

	When the Wowk teaching of surrounding a payload on all sides with thermally designed layers is combined with the thermal layering of Rickson, as modified, the result is the internal energy distribution layers surround the interior on all sides, as claimed.
Response to Arguments
In regards to the applicant’s argument on page 8 that “Rickson's container has a "hot" side with a "hot" dog separate from a "cold" side with a "cold" dog. Neither the "hot" side nor the "cold" side surround Rickson's interior (payload volume 36) on all sides”; the examiner respectfully disagrees.  Rickson does disclose only using a cold dog (col. 6, lines 23-25) inside the transport container. When combined with Wowk, the combined teachings disclose a cold dog on all sides.  There is no requirement to have a hot and cold dog in the teaching of Rickson.  Therefore the applicant’s argument is not persuasive and the rejection remains.


In regards to the applicant’s argument on page 9 that “This structure with a "cold side distinct from a hot side makes it very clear that the main idea in this document is to absorb heat from within the payload volume or transmit heat into the payload volume 36 as it becomes necessary during use of the container. If both the cold side and hot side surround the interior, then one of ordinary skill would expect Rickson's objection would be defeated”, the examiner respectfully disagrees.  Rickson discloses only using cold dogs. Thus this argument is not applicable to the use of only cold dogs.  Therefore the applicant’s argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 9 that “Rickson does not teach a latent heat accumulator layer as the second layer. Rickson's thermal gel 46 does not designate a latent heat accumulator as in, for example, claim 18 or any of the other claims. Thermal gel 46 does not surround Rickson's interior on all sides. Neither the "hot" nor "cold" side or their respective "dogs" are "disposed on a side of the" thermal gel 46 in Rickson”, the examiner respectfully disagrees.  Rickson discloses a latent 
In regards to the applicant’s argument on page 9 that “In the words of claim 18, in neither the cold side nor the hot side are their respective "dogs" is "disposed on a side of the" thermal gel. We submit a similar outcome applies to claims 29 and 33. For example, Rickson has no disclosure of a latent heat accumulator layer having an outer face disposed over and contiguous with the inner face of the inner energy distribution layer, and the latent heat accumulator having an inner face and 33 (claim 29). In Rickson's Fig. 3, the cold side on the right includes cold dog 44, but it does not contact thermal gel 46, and the separate hot side on the left includes a hot dog 54, but it does not contact thermal gel 56 on the hot side in the transport container”, the examiner respectfully disagrees.  Rickson discloses only using cold dogs. Thus this argument is not applicable to the use of only cold dogs.  Therefore the argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 10 that “Rickson's top (lid) does not have a layered construction. Removable top (lid) does not describe or suggest "said enclosure comprising several superimposed layers including a first layer being an energy distribution layer, a second layer being a latent heat accumulator layer or comprising a latent heat accumulator element, and a third layer being an energy distribution layer..."”, the examiner respectfully disagrees.  When layered structure of Rickson (i.e. a first layer being an energy distribution layer, a second layer being a 
In regards to the applicant’s argument on pages 10-11 that “The top (lid) does not describe or suggest "said enclosure comprising several superimposed layers including a first layer being an energy distribution layer, a second layer being a latent heat accumulator layer or comprising a latent heat accumulator element, and a third layer being an energy distribution layer..." (Claim 18). The top (lid) does not describe or suggest the transport 10 container for transporting temperature-sensitive transport goods, having an interior for receiving the transport goods, the interior having sides including a bottom side and a top side; and an enclosure that surrounds and defines the interior, said enclosure comprising walls having several layers, wherein each wall comprises layers in the following order..." as defined in claim 29. The top (lid) does not describe or suggest "said walls surround and define an interior for receiving temperature-sensitive goods, said interior having sides including a bottom side and a top side, and said walls comprising layers in the following order" as defined in claim 33”, the examiner respectfully disagrees.  Rickson teaches the layering structure (i.e. the first layer being an energy distribution layer, the second layer being the latent heat accumulator layer, and the third layer being an energy distribution layer). When combined with the teaching of Wowk (i.e. surround the interior of a temperature controlled shipping container on all sides with a uniform structure) the top layer will have a first, second and third layer, as claimed.  Therefore the argument is not persuasive and the rejection remains.

In regards to the applicant’s argument on page 12 that “Rickson's lid and the box are transparent to x-rays, at least in the vertical direction, allowing the box and its contents to be x-rayed for security purposes at an airport (col. 3, 11. 60- 63). The bottom 38a is described as a wire mesh (col. 4, 11. 1-3) exposed to the interior on one side and contacting insulation 34 on the other side. No other 'layers' are described with bottom 38a or with insulation 34. Therefore, Rickson would not have led to the claimed transport container as defined in claim 18, claim 29 or claim 33”, the examiner respectfully disagrees.  Rickson teaches the layering structure (i.e. the first layer being an energy distribution layer, the second layer being the latent heat accumulator layer, and the third layer being an energy distribution layer). When combined with the teaching of Wowk (i.e. surround the interior of a temperature controlled shipping container on all sides with a uniform structure) the top layer will have a first, second and third layer, as claimed.  The purpose of the teaching of Wowk is to surround the interior 
In regards to the applicant’s argument on page 14, that “Contrary to the Office Action, Wowk does not teach a transport container as defined in the claims wherein an energy distribution layer surrounds an interior of the transport container on all sides. The structure in Wowk does not relate to Rickson”, the examiner respectfully disagrees.  Wowk was not cited to teach the transport container as claimed. Wowk was only cited to teach that it is old and well known to surround a payload on all sides for enabling users to store material for long periods of time (para. 0010, last three lines).  Therefore the argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 15 that “Neither Wowk's liquid nitrogen (Fig. 2) nor Wowk's insulation describe or would have suggested the energy distribution layers in claim 18 or claim 29 or claim 33”, the examiner respectfully disagrees.  Wowk was not cited to teach the layering structure. Rickson was cited to teach the layering structure. Wowk was cited to teach that it is old and well known to surround a payload on all sides for enabling users to store material for long periods of time (para. 0010, last three lines).  When Rickson is combined with Wowk the combination teaches the energy distribution layers in claim 18 or claim 29 or claim 33.  Therefore the argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on pages 15-16 that Wowk is inconsistent with claims 18, 29, and 33; the examiner respectfully disagrees.  Wowk was cited to 
In regards to the applicant’s argument on page 17 that “If Rickson and Wowk were combined, and even if Rickson were modified using Wowk as alleged in the Office Action, the alleged combination and modification would be inconsistent with and defeat the functionality of Rickson's temperature control system. The combination would defeat the purpose of Rickson's structure requiring a cold side with cold dog 44 separated from a hot side with hot dog 54. The rejection should be withdrawn”, the examiner respectfully disagrees.  The function of Rickson is to maintain a payload at a desired temperature. Surrounding the payload on all sides would not be inconsistent and defeat the purpose of the functionality of Rickson.  Further, Rickson does not require a hot dog, thus the argument is not applicable.  Therefore the argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 17 that “It would be illogical to modify Rickson in view of Wowk to connect Rickson's cold and hot dogs 44 and 54 by energy distribution layers on all sides of the transport container. Thermally connecting the cold dog 44 with hot dog 54 would level the temperature between the cold and hot dogs 44 and 54, thus eliminating the capability of controlling the temperature to either a lower value via the cold dog 44 or a higher value via the hot dog 54. In other words, modifying Rickson with Wowk would defeat the purpose behind Rickson's col dog 44 and hot dog 54 and their respective control devices 48 and 58.1. It is very clear from the 
In regards to the applicant’s argument on page 18 that “If the thermal gels 46 and 56 were the latent heat accumulator material of the present invention as advocated in the Office Action, the heat from the hot dog 56 would not likely even reach the interior and, on other hand, heat from the interior would not likely even be transmitted through the thermal gel 46 to the cold dog 44. And, if they were no longer physically separated, then Rickson's structure would no longer function as intended”, the examiner respectfully disagrees.  Rickson does not require a hot dog, thus the argument is not applicable.  Therefore the argument is not persuasive and the rejection remains.
In regards to the applicant’s argument on page 18 that “The rejection of claim 20 is not understood. We respectfully submit the rejection should be reconsidered and withdrawn. There is no stated rationale for rejecting claim 20 over the references 
In regards to the applicant’s argument on pages 18-19 that “The rejection of claim 21 is confusing. The rejection of claim 28, which 18 U.S. Appln. 15/224,125Amendment dated June 29, 2021depends on claim 21, is likewise confusing. We respectfully submit the rejection should be reconsidered and withdrawn. The rationale for claim 21 starts by referencing to the rejection of claim 19, which only refers to the withdrawn rejection over Rickson and Urayama. As we have pointed out, there is no stated rationale for rejecting claim 19 over the references (Rickson & Wowk) cited in the statement of the only pending rejection (OA, page 3, ¶3). The Office Action 
In regards to the applicant’s argument on page 19 that “The rejection of claim 22 is confusing. We respectfully submit the rejection should be reconsidered and 
In regards to the applicant’s argument on pages 19-20 that “The rejections of claims 24 and 31 are confusing and rest on a mistaken rationale. We submit they should be reconsidered and withdrawn. Claim 24 recites "wherein the first layer U.S. Appln. 15/224,125Amendment dated June 29, 2021and/or the third layer is each comprised of at least two different materials having different thermal conductivities." Claim 24 is dependent from claim 18. Claim 31, which depends 
In regards to the applicants argument on page 20 that “It is an ipse dixit to say the container in Wowk at paragraph 0016 is germane to a first and third laver as in claim 18 or in claim 24. We respectfully point out Wowk in paragraph 0016 at lines 1-5 only references thermal conductivities in order of preferences, but says nothing about first, 
In regards to the applicant’s argument on pages 20-21 that “The rejections of claims 25 and 32 are confusing, rest on a mistaken rationale, and should be reconsidered and withdrawn. Dependent claim 25 recites a transport container according to claim 18, wherein the first and/or the third layer comprises portions of smaller cross section and portions of larger cross section. Dependent claim 32, which depends on claim 29, recites "wherein at least one of the energy distribution layers comprises portions of smaller cross section and portions of larger cross section." The Office Action claims "Rickson, as modified, teaches the first and third layer..." This is mistaken. That and other deficiencies in Rickson have been discussed herein and in our prior Remarks. While the Office Action does acknowledge U.S. Appln. 15/224,125Amendment dated June 29, 2021Rickson "fails to explicitly teach wherein the first and/or the third layer comprises portions of smaller cross section and portions of larger cross section," it cites Wowk's paragraph 0041 as apparently providing the teaching about such layer and the portions thereof. This too is mistaken. 
In regards to the applicant’s argument on page 21 that “Rickson's structure is inconsistent with reliance on In re Aller. The rejections of claims 18, 29 and 33, and their dependent claims should be reconsidered and withdrawn”; the examiner respectfully disagrees.  Rickson was cited to teach a layer structure of a temperature controlled shipping container.  Wowk was cited to teach that it is old and well known to surround a payload on all sides for enabling users to store material for long periods of time (para. 0010, last three lines).  Parameters such as thickness, material, size are all well-known parameters that determine the heat transfer characteristics of the shipping container and it is considered routine experimentation to determine the value of these parameters 
In regards to the applicant’s argument on page 22 that “Wowk's structure is inconsistent with reliance on In re Aller. The rejections of claims 18, 29 and 33, and their dependent claims should be reconsidered and withdrawn”, the examiner respectfully disagrees.  Rickson was cited to teach a layer structure of a temperature controlled shipping container.  Wowk was cited to teach that it is old and well known to surround a payload on all sides for enabling users to store material for long periods of time (para. 0010, last three lines).  Parameters such as thickness, material, size are all well-known parameters that determine the heat transfer characteristics of the shipping container and it is considered routine experimentation to determine the value of these parameters for optimal performance (absent any evidence of unexpected results).  Therefore the argument is not persuasive and the rejection remains.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763